2015 UT App 51



               THE UTAH COURT OF APPEALS

   STATE OF UTAH, IN THE INTEREST OF K.L.S., A PERSON UNDER
                   EIGHTEEN YEARS OF AGE.



                             C.L.S.,
                           Appellant,
                               v.
                         STATE OF UTAH,
                           Appellee.

                      Per Curiam Decision
                        No. 20141050-CA
                     Filed February 26, 2015

        Sixth District Juvenile Court, Manti Department
                 The Honorable Paul D. Lyman
                           No. 1086595

            Lawrence H. Hunt, Attorney for Appellant
         Sean D. Reyes, Carol L.C. Verdoia, and John M.
               Peterson, Attorneys for Appellee
                Martha Pierce, Guardian ad Litem

   Before JUDGES STEPHEN L. ROTH, MICHELE M. CHRISTIANSEN
                     and KATE A. TOOMEY.

PER CURIAM:

¶1      C.L.S. (Father) appeals the order terminating his parental
rights to K.L.S. We affirm.

¶2      “[T]o overturn the juvenile court’s decision, the result
must be against the clear weight of the evidence or leave the
appellate court with a firm and definite conviction that a mistake
has been made.” In re B.R., 2007 UT 82, ¶ 12, 171 P.3d 435
(citation and internal quotation marks omitted). We “review the
                           In re K.L.S.


juvenile court’s factual findings based upon the clearly
erroneous standard.” In re E.R., 2001 UT App 66, ¶ 11, 21 P.3d
680. A finding of fact is clearly erroneous when, in light of the
evidence supporting the finding, it is against the clear weight of
the evidence. Id. Therefore, “[w]hen a foundation for the court’s
decision exists in the evidence, an appellate court may not
engage in a reweighing of the evidence.” In re B.R., 2007 UT 82,
¶ 12.

¶3     Father raises two issues on appeal. First, he claims that
the evidence was insufficient to support the juvenile court’s
findings supporting termination. Next, he states that he was not
represented by counsel at the termination trial, but he does not
assert any claim of error based upon that fact.

¶4     Father was represented by court-appointed counsel until
he released his counsel at a review hearing on November 12,
2013. The juvenile court found that Father

      has been fully informed of his right to be
      represented by Counsel at every stage of this case
      along with the right to employ his own Counsel or
      to again request appointed Counsel. [Father,] since
      November 12, 2013, has chosen to represent
      himself at all hearings. [Father] did not seek or
      obtain Counsel for the termination proceedings
      and has chosen to act pro se at today’s termination
      hearing.

Given the juvenile court’s factual findings regarding
representation by counsel, which are not disputed on appeal,
there is no basis to review any issue related to the fact that
Father was not represented by counsel at the termination trial.

¶5     When an appellant in a child welfare proceeding seeks to
challenge the sufficiency of the evidence supporting a finding or
conclusion, “the appellant must include in the record a transcript


20141050-CA                     2               2015 UT App 51
                            In re K.L.S.


of all evidence relevant to” the challenged finding or conclusion.
Utah R. App. P. 54(b). Absent an adequate record on appeal, we
cannot address the issues raised and we must “assume the
regularity of the proceedings below.” In re L.D., 2005 UT App
501U, para. 2 (per curiam) (quoting State v. Blubaugh, 904 P.2d
688, 699 (Utah Ct. App. 1995)). Because Father did not provide a
transcript to support his insufficiency of the evidence claim, we
must assume that the findings and conclusions are supported by
sufficient evidence.

¶6      The juvenile court concluded that several grounds
supported termination of Father’s parental rights. Under Utah
Code section 78A-6-507, the finding of a single enumerated
ground will support termination of parental rights. Utah Code
Ann. § 78A-6-507 (LexisNexis 2012). Therefore, it is sufficient if
the evidence supports any of the grounds for termination found
by the juvenile court. The court found that K.L.S. was neglected
by Father, see id. § 78A-6-507(1)(b), and that Father was an unfit
or incompetent parent, see id. § 78A-6-507(1)(c). The court further
found that K.L.S. had been in an out-of-home placement under
the supervision of the juvenile court and the Division of Child
and Family Services (DCFS), see id. § 78A-6-507(1)(d)(i), that
Father had “substantially neglected, willfully refused, or has
been unable or unwilling to remedy the circumstances that
caused the children to be in an out-of-home placement,” see id.
§ 78A-6-507(1)(d)(ii), and that “there is a substantial likelihood
that [Father] will not be capable of exercising proper and
effective parental care in the near future,” see id. § 78A-6-
507(1)(d)(iii). The court also found that Father failed in his
parental adjustment. See id. § 78A-6-507(1)(e). Finally, the court
found that it was in the best interest of K.L.S. to terminate
Father’s parental rights, see id. § 78A-6-506(3), and that DCFS had
made reasonable efforts to provide services to Father in an
attempt at reunification, see id. § 78A-6-507(3)(a).




20141050-CA                     3                2015 UT App 51
                            In re K.L.S.


¶7      In his petition on appeal, Father does not challenge the
juvenile court’s determination that he experienced a failure in his
parental adjustment. Because this unchallenged grounds is
sufficient to establish grounds for termination of parental rights,
we need not consider Father’s challenge to the remaining
grounds found by the juvenile court.

¶8      Father challenges the best interest determination by
asserting that the State presented evidence only that K.L.S. was
loved and cared for by the foster parent and failed to present
other evidence as to the considerations stated in Utah Code
section 78A-6-509(1)(a). See Utah Code Ann. § 78A-6-509(1)(a)
(LexisNexis 2012) (stating that the court shall consider, but is not
limited to, “the physical, mental, or emotional conditions and
needs of the child”). Having already determined that the
juvenile court’s findings of fact are supported by sufficient
evidence, we also determine that those factual findings support
the best interest determination. The juvenile court found that in
the prospective adoptive home, K.L.S. was loved and cared
for; he was bonded and safe; he had been provided with the
stability that he needs to be happy and successful; his physical
and emotional needs were appropriately addressed; the home
was safe and drug free; the foster parent had the financial ability
to care for and meet K.L.S.’s needs; and the foster parent was in
good health, had family support to care for K.L.S., and was
willing to adopt K.L.S. and to treat him as her own child. These
factual findings amply support the best interest determination
and meet the requirements of section 78A-6-509(1)(a).

¶9     Because “a foundation for the court’s decision exists in the
evidence,” we affirm the juvenile court’s order terminating
Father’s parental rights. See In re B.R., 2007 UT 82, ¶ 12, 171 P.3d
435.




20141050-CA                     4                 2015 UT App 51